IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                 F I L E D
                                        No. 06-50759                              August 9, 2007

                                                                              Charles R. Fulbruge III
                                                                                      Clerk
ADAM EUGENE MARTIN

                                                    Plaintiff-Appellant
v.

VERNON PITTMAN; DAN MILLS; TIM GAGE; DANIEL RIVERA

                                                    Defendants-Appellees



                      Appeal from the United States District Court
                           for the Western District of Texas
                                USDC No. 1:05-CV-545


Before HIGGINBOTHAM, WIENER, and GARZA, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Adam Eugene Martin was indicted by a federal grand
jury on seven counts of bank robbery and one count of attempted bank robbery,
on all counts of which he was ultimately convicted.1 Prior to Martin’s federal
trial, he had been in the custody of the Texas Department of Justice,
Correctional Institutions Division (“TDJ-CID”) on separate and unrelated state
charges. Defendants-Appellees Tim Gage and Daniel Rivera, Bastrop County

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
           United States v. Martin, 431 F.3d 846 (5th Cir. 2005).
                                        No. 06-50759

(Texas) deputy sheriffs, transferred Martin from the custody of the TDJ-CID to
the Federal Bureau of Prisons, which retained custody of Martin until his trial
on the federal bank robbery charges.
       In the instant civil rights lawsuit, Martin contends that his state-to-
federal transfer violated his procedural due-process rights arising under the
Interstate Agreement on Detainers Act (“IADA”) and the Uniform Criminal
Extradition Act (“UCEA”). Concluding that Martin has abandoned some of his
claims on appeal and that he has failed to allege a cognizable constitutional
violation as to his remaining claims, we affirm the district court’s judgment
dismissing Martin’s suit for failure to state any claim on which relief may be
granted.
                            I. FACTS AND PROCEEDINGS
       In September 2003, Martin was indicted by a federal grand jury in Texas
on seven counts of bank robbery and one count of attempted bank robbery. Later
that month, Martin was arrested and incarcerated in the Travis County (Texas)
Jail (“TCJ”) on unrelated offenses. Martin was transferred from the TCJ to the
Travis State Jail (“TSJ”) in mid January 2004. Defendant-Appellee Vernon
Pittman was the warden of the TSJ.
       Late in January 2004, Defendant-Appellee Dan Mills, who was the
assistant United States Attorney handling the federal prosecution against
Martin, filed petitions for two writs of habeas corpus ad prosequendum with the
district court.2 The magistrate judge to whom the case had been referred
granted the petitions and issued the two writs. The United States Marshall then
placed a detainer on Martin with the TSJ.3

       2
        Writs of habeas corpus ad prosequendum are issued by federal courts pursuant to the
express authority of a federal statute — 28 U.S.C. § 2241(a), (c)(5) — and are to take effect
immediately. United States v. Mauro, 436 U.S. 340, 357, 360 (1978).
       3
        A detainer, unlike a writ of habeas corpus ad prosequendum, may be lodged against
a prisoner on the initiative of a prosecutor or law enforcement officer. Id. at 358. In addition,

                                               2
                                        No. 06-50759

       The following month, Gage and Rivera physically transferred Martin to
federal custody. The record does not reflect whether the transfer was made
pursuant to the ad prosequendum writs or to the detainer. The record does
make clear, however, that, prior to the transfer, no request for approval of the
transfer was submitted to the Governor of Texas, and Martin was not afforded
a pre-transfer hearing.
       Proceeding pro se in July 2005, Martin filed the instant lawsuit, which was
immediately referred to the magistrate judge. In it, each of the four defendants
were sued in their official and individual capacities. In his pleadings, Martin
alleged that his transfer from state to federal custody violated his procedural
due-process rights under the Fourteenth Amendment. Specifically, Martin
alleged that (1) Mills violated Martin’s constitutional rights as guaranteed under
the IADA by failing to request approval from the Governor prior to having
Martin transferred to federal custody, and (2) Pittman, Gage, and Rivera,
violated Martin’s constitutional rights arising under both the IADA and UCEA
by transferring him without first affording him a pre-transfer hearing. Martin
contends that, as neither the request to the Governor nor the pre-transfer
hearing was provided, each of the defendants violated Martin’s due-process
rights.
       Each defendant filed a motion to dismiss, contending that neither the
IADA nor UCEA required approval from the Governor for Martin’s transfer or
afforded Martin the right to a pre-transfer hearing. Thus, all the defendants
claimed that Martin failed to allege a cognizable constitutional claim. In
addition, each defendant asserted individual defenses: (1) Mills claimed
sovereign     immunity,       absolute     prosecutorial      immunity,       and     qualified



a detainer does not require the immediate presence of the prisoner, but simply puts prison
officials on notice that a prisoner is wanted in another jurisdiction for trial after his release
from prison. Id.

                                               3
                                 No. 06-50759

prosecutorial immunity; he also advanced the affirmative defense that Martin’s
claims against him were precluded by the physical-injury requirement of the
Prison Litigation Reform Act (“PLRA”); (2) Pittman claimed Eleventh
Amendment sovereign immunity and qualified immunity; and (3) Gage and
Rivera claimed qualified immunity; they also advanced the affirmative defense
that Martin’s claims were precluded by the physical-injury requirement of the
PLRA.
      After holding a hearing on the motions and treating them as having been
consolidated, the magistrate judge rendered a report and recommendation that
all of the motions be granted and that Martin’s claims be dismissed.          In
particular, the magistrate judge determined that (1) the claims against Mills in
his official capacity were barred by sovereign immunity and those against him
in his individual capacity were barred by absolute prosecutorial immunity, (2)
the claims against Pittman in his official capacity were precluded by Eleventh
Amendment sovereign immunity, (3) Martin had no procedural due-process
rights under the IADA and UCEA — either the right to a request to the
Governor or the right to a pre-transfer hearing — so he could not assert a
cognizable constitutional claim, (4) the claims against Pittman, Gage, and Rivera
in their individual capacities were barred by qualified immunity, given Martin’s
failure to allege a viable constitutional violation, and (5) the claims against
Mills, Gage, and Rivera were not barred by the physical-injury requirement of
the PLRA. Martin timely filed objections to the report and recommendation,
seeking review by the district court. The district court adopted the magistrate
judge’s report and recommendation in its entirety, granted the defendants’
motions to dismiss, and dismissed Martin’s lawsuit. Martin timely filed a notice
of appeal.
                           II. LAW AND ANALYSIS
A.    Standard of Review


                                       4
                                        No. 06-50759

      We review de novo a district court’s ruling on a motion to dismiss,
accepting the allegations in the complaint as true.4 The motion may be granted
“only if it appears beyond doubt that the plaintiff can prove no set of facts in
support of his claim that would entitle him to relief.”5 A plaintiff’s conclusional
allegations and legal assertions, unlike his factual allegations, are not accepted
as true and will not suffice to prevent a motion to dismiss.6
B.    Claims Against Mills; Claim Against Pittman in His Official Capacity
      In his appellate briefs, Martin makes no reference — express or implied
— to either the existence, or the district court’s disposition of, (1) Mills’ sovereign
immunity and absolute prosecutorial immunity defenses or (2) Pittman’s
Eleventh Amendment sovereign immunity defense. Instead, Martin’s briefing
focuses exclusively on his contention that the IADA and UCEA provide him
procedural due-process rights and that the defendants violated these rights in
an objectively unreasonable manner, stripping the defendants of any qualified
immunity protection.
      As Martin is a pro se litigant, we liberally construe his briefs and apply
less stringent standards in interpreting his arguments.7                   To preserve an
argument on appeal, however, even a pro se litigant must make at least a
colorable attempt to raise and brief that argument.8 As to Mills, Martin has
made no such effort. By failing to mention arguments relative to his claims
against Mills, even in passing, Martin has abandoned them. The same holds
true for his claim against Pittmann in his official capacity. We therefore affirm


      4
          Scanlan v. Texas A&M Univ., 343 F.3d 533, 536 (5th Cir. 2003).
      5
          Id.
      6
          Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993).
      7
          Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).
      8
          Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

                                               5
                                         No. 06-50759

the district court’s judgment dismissing Martin’s claims against Mills in both his
official and individual capacities, and Martin’s claim against Pittman in his
official capacity.
C.    Remaining Claims
      Both the IADA and UCEA regulate the transfer of prisoners from one
jurisdiction — the sending State — to the custody of another jurisdiction — the
receiving State.9 The IADA, which has been adopted by the United States and
expressly includes the United States as a State, establishes two ways by which
a prisoner against whom a detainer has been lodged may be transferred to the
custody of the receiving State: Article III allows the prisoner to initiate the
transfer himself, and Article IV allows the prosecutor in the receiving State to
do so.10
      Under Article IV, which is the only IADA provision relevant here, the
prosecutor in the receiving State must first file written notice of a court-
approved custody request with authorities in the sending State.11 After such a
request is made, the prisoner and prosecutor must wait up to thirty days for the
governor of the sending State to decide whether to disapprove of the request.12
If the governor either timely approves the request or does not affirmatively act
to disapprove the request within that time, the prisoner is transferrable to the
custody of the receiving State.13 Once transferred, he must be brought to trial
within one hundred and twenty days after his arrival.14


      9
           Cuyler v. Adams, 449 U.S. 433, 443 (1981).
      10
           Id. at 443-44; 18 U.S.C. app. § 2.
      11
           Cuyler, 449 U.S. at 444.
      12
           Id.
      13
           Id.
      14
           Id.

                                                6
                                  No. 06-50759

      In United States v. Mauro, the Supreme Court held that a writ of habeas
corpus ad prosequendum is not a “detainer” for purposes of the IADA.15 Noting
the historical, procedural, and effectual difference between these two custodial
devices, the Court determined that agents of the federal government have no
duty to comply with the IADA when state prisoners are transferred to federal
custody pursuant to an ad prosequendum writ.16
      Therefore, if Martin was transferred pursuant to an ad prosequendum
writ, Mills had no duty to comply with the IADA and could bypass the Governor
altogether. Only if Martin was transferred to federal custody via a detainer
would Mills have had a duty under the IADA to request approval of the transfer
from the Governor before having Martin transferred to federal custody.
      Although there is no evidence in the record to confirm which vehicle was
employed in transferring Martin, making it necessary for us to assume, for
purposes of the instant motions, that Martin was transferred via a detainer, as
his complaint alleges, we need not reach this issue today. As Martin has
asserted his failure-to-request-approval claim against only Mills, and Mills is
immune from suit, this issue is moot. We therefore proceed to address Martin’s
remaining claims, viz., that Pittman, Gage, and Rivera failed to afford him a pre-
transfer hearing.
      There is nothing in the IADA that explicitly provides a pre-transfer
hearing to prisoners involuntarily transferred under Article IV, but section (d)
of that Article specifies:
      Nothing contained in this article shall be construed to deprive any
      prisoner of any right which he may have to contest the legality of his
      delivery as provided in paragraph (a) hereof, but such delivery may
      not be opposed or denied on the ground that the executive authority


      15
           436 U.S. at 360-61.
      16
           Id.

                                        7
                                        No. 06-50759

       of the sending State has not affirmatively consented to or ordered
       such delivery.

In Cuyler v. Adams, the Supreme Court was required to determine the validity
of a prisoner transfer from Pennsylvania to New Jersey pursuant to the IADA.17
The Court held that the quoted language works to incorporate into the IADA a
prisoner’s rights to a pre-transfer hearing under § 10 of the UCEA.18 Thus, a
prisoner in the custody of a State that has adopted the UCEA is entitled to a pre-
transfer hearing before being transferred to another state pursuant to Article IV
of the IADA; and Texas has adopted the UCEA.19
       Relying on Cuyler, Martin contends that, under the IADA’s incorporation
of the UCEA’s pre-transfer hearing requirement, Pittman, Gage, and Rivera
violated his due-process rights by transferring him to federal custody pursuant
to the IADA without affording him a pre-transfer hearing. We disagree.
       By its express terms, the UCEA — including the version adopted by Texas
— applies only to transfers between the several states, e.g., Pennsylvania to New
Jersey in Cuyler. Unlike the IADA, the UCEA’s definition of “State” does not
include the federal government.20 Thus, the UCEA facially has no application
to transfers involving the federal government as either the sending State or the
receiving State. As the UCEA is not applicable to transfers involving the federal
government, there are here no UCEA pre-transfer hearing rights to be
incorporated by the IADA. Martin thus had no right to a pre-transfer hearing.
As such, he has failed to raise a cognizable constitutional violation.


       17
            449 U.S. at 436.
       18
         Id. at 447-450. Of course, this right is only incorporated if the sending State has
adopted the UCEA.
       19
            Tex. Code Crim Proc. § 51.13.
       20
         Nor could it likely extend so far without clear congressional approval. Otherwise,
such an extension would raise serious Supremacy Clause concerns.

                                             8
                                  No. 06-50759

                              III. CONCLUSION
      Based on the applicable law and our extensive review of the parties’ briefs
and the record on appeal, and giving this pro se litigant the benefit of the doubt,
we hold that (1) Martin abandoned his claims against Mills in his official and
individual capacities, and his claim against Pittman in his official capacity, by
failing to raise these issues on appeal; and (2), because the UCEA does not apply
to transfers to or from the federal government, Martin had no UCEA rights
subject to incorporation by the IADA and thus failed to allege a constitutional
violation against any defendant.      We affirm the district court’s judgment
dismissing Martin’s lawsuit for failure to state a claim on which relief may be
granted.
AFFIRMED.




                                        9